Name: 86/639/ECSC: Commission Decision of 23 December 1986 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and terminating the investigation
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-31

 Avis juridique important|31986D063986/639/ECSC: Commission Decision of 23 December 1986 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and terminating the investigation Official Journal L 371 , 31/12/1986 P. 0084*****COMMISSION DECISION of 23 December 1986 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and terminating the investigation (86/639/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Articles 9, 10 and 12 thereof, After consultations within the Advisory Committee as provided for under the above Decision, Whereas: A. Provisional action (1) The Commission, by Decision No 2767/86/ECSC (2) imposed a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, the Yugoslavian exporters and certain importers of the product concerned requested and were granted an opportunity to be heard by the Commission and made submissions expressing their views on the duty. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Decision No 2767/86/ECSC to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (4) As no fresh evidence regarding injury to the Community industry was received, the Commission also confirms the conclusions on injury reached in Decision No 2767/86/ECSC. E. Community interest (5) As no observations were received from any user of sheets and plates, of iron and steel, imported from Yugoslavia and subject to the provisional anti-dumping duty, the Commission's conclusions on Community interest in Decision No 2767/86/ECSC remain unchanged. F. Undertaking (6) The Yugoslavian exporters, having been informed that the main findings of the preliminary investigation would be confirmed, offered an undertaking concerning their exports of plates and sheets, of iron and steel, to the Community. Pursuant to this undertaking exports will be reduced to a level at which there will be no further injury. In these circumstances the undertaking offered is considered acceptable and the anti-dumping investigation concerning imports of plates and sheets, of iron and steel, originating in Yugoslavia may be terminated without imposition of a definitive anti-dumping duty. Objection to this course of action was raised in the Advisory Committee by one Delegation. Under Article 12 of Decision No 2177/84/ECSC the amounts secured by way of provisional duty are to be collected in full. HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Rudnici i Zelezarna, Skopje; Metalurski Kombinat, Smederevo; Zelezarna, Jesenice; in connection with the anti-dumping investigation concerning imports of certain plates and sheets, of iron or steel, not further worked than hot rolled, of a thickness of 3 mm or more, falling within subheading 73.13 B I ex a) of the Common Customs Tariff and corresponding to NIMEXE codes 73.13-17, 19, 21 and 23 originating in Yugoslavia is hereby accepted. Article 2 The amounts secured by way of provisional duty are definitively collected in full. Article 3 The anti-dumping investigation referred to in Article 1 is hereby terminated. Done at Brussels, 23 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 254, 6. 9. 1986, p. 18.